DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
	With respect to Applicant’s argument that if the next office rejects any of claims 1-2, 5-9, 12-17, and 20-23 using a new ground of rejection, the next office action must be nonfinal because the current office action fails to establish a prima facie case that the claims 1-2, 5-9, 12-17, and 20-23 are obvious over the cited references (page 6-7), Examiner notices that claim 1 has been amended with limitation “the network by the transmitter” (instead of “a network by the transmitter” as recited previously). Therefore, the scope of the claim has been changed due to the amended limitation “the transmitter” which refers to “a transmitter” in line 4 of claim 1. Therefore, even a new ground of rejection is applied, the rejection of the claim could be made final, necessitated by amendment (07-40). 
	It is also noted that the claim status identifier of claim 1 is incorrect. Claim 1 has been amended. Therefore, the claim status identifier for claim 1 must be “Currently 
	With respect to prior art rejection, Applicant argues Cloonan appear to be directed to a “splitter 204 [that] can receive the network downstream signal and split it onto multiple paths within the gateway.” Nowhere in 0029-0030 of Cloonan is any mention of a video extractor or video packet extraction from IP packets (page 8). This argument is respectfully traversed.
	Cloonan discloses tuner/ADC 208 may tune to that frequency channel and output the packets at baseband frequencies and convert the network downstream signal from analog to digital. The signal is then output to a cable modem chipset 201. The modem chipset 210 then process the network downstream signal may have been delivered in various IP packets. IP packets that include an out of band destination IP address could be separated from packets that include a different destination IP address. The packets that are not out of band network downstream signals are sent to set top boxes 112 or other computing devices via a protocol, such as Ethernet. The packets with a destination IP address for out of band downstream signal are sent to an output of band packet receiver 212…. For example, the IP headers may be stripped off the IP packets to determine the digital sample…(see paragraphs 0028-0030, 0035-0037, figures 1, 3-4 and discussed in the non-final rejection, page 5). Thus, limitation “a video extractor configured to extract video packets from a first set of IP packets” is read on component 
	Thus, the disclosure in Cloonan is read on “a video extractor configured to extract video packets from a first set of IP packet” and the combination of Cloonan and Brook discloses the system receive the video packets to modulate the video packets per video format supported by the CPE.
For the reasons given above, rejection of claims 1-2, 5-9, 12-17, and 20-23 are discussed below.
 	Claims 3-4, 10-11, 18-19 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cloonan et al. (US 20160295251) in view of Brooks et al. (US 20130198796 A1).
	Note: all documents that are directly or indirectly incorporated by references in Brooks in their entireties (see paragraphs 0081, 0095, 0105, 0112, 0136, 0138-0140) includes 7,231,655 (referred to as B655), Ser. No. 11048334 (corresponding to US 20060171423), Ser. No. 09956688 (corresponding to 20030056217), Ser. No. 61256903, Ser. No. 11006404 (corresponding to U.S 20060047957), Ser. No. 10894884 (corresponding to 20060020786), Ser. No. 11584208 (corresponding to 20080098212), Ser. No. 11378129 (corresponding to 20070217436), Ser. No. 11818236 (corresponding to 20080313691 –referred to as Cholas) are treated as part of the specification of Brooks (see for example, MPEP 2163.07 b).

Regarding claim 1, Cloonan discloses a cable modem for transporting video traffic to a customer premise equipment (CPE) that does not have Internet Protocol (IP) capability (read on gateway for transporting video traffic to legacy CPE– see include, but are not limited to, figures 1, 3-4, paragraphs 0011, 0016, 0035-0037, 0039 – it is noted that legacy device is non-IP enabled device as indicated in US 20140282777 (paragraph 0092) as cited in previous office action) the cable modem comprising: 
	 receiver configured to receive IP packets from a network (receiver/interface with Diplex filter 202 configured to receive IP packets in downstream signals from a HFC network 102– see include, but are not limited to, figures 1, 3, paragraphs 0009, 0027); 
	a video extractor configured to extract video packets from a first set of IP packets (splitter, tuner, chipset and/or packet receiver configured to extract/split video packets from a first set of IP packets– see include, but are not limited to, figures 1, 3, paragraphs 0028-0030, 0036-0037 and discussion in “response to arguments” above); 
	a video component configured to process the video packets per a video format supported to a CPE (video components such as passband filter, combiner 216, component in diplex filter 218, etc. configured to process and/or translate the video packets per a format supported by the CPE – see figures 3-4, paragraphs 0032, 0036-0037, 0039); 
	a transmitter configured to transmit the processed video packets to the CPE (transmitter in diplex filter 202, cable modem chip 210, and/or diplex filter 218 configured to transmit processed video packets to the CPE – see include, but are not limited to, figures 3-4, paragraphs 0032, 0037, 0039);
	a first IP bridge configured to extract downstream out-of-band (OOB) messages from a second set of one or more IP packets (tuner 208, cable modem chip set 210, and/or OOB packet receiver configured to extract downstream OOB packets from a second set of one or more IP packets – see figure 3, paragraphs 0036, 0038-0039); 
 	an OOB modulator configured to modulate the downstream OOB messages per format supported by the CPE, wherein the modulated downstream OOB messages are transmitted to the CPE by the transmitter (modulator 302 configured to modulate downstream out of band packets per format supported by the CPE/legacy set top box, wherein the modulated OOB messages are transmitted to the legacy set top box by transmitter in the diplex filter 218 - see include, but are not limited to, figure 3, paragraphs 0036-0037, 0039); 
	a tuner configured to receive upstream OOB signaling from the CPE (interface/tuner in diplex filter 218 and/or in cable modem chip 210 configured to receive upstream OOB signaling from the CPE – see include, but are not limited to, figure 3, paragraph 0033); 
 	a component configured to extract upstream OOB messages from the upstream OOB signaling (component in diplex filter 218, cable modem chip 210, combiner 222 and/or diplex filter 202 configured to extract/separates upstream messages from upstream OOB signaling – see include, but are not limited to, figure 3, paragraphs 0032-0034); and 
	a second IP bridge configured to generate IP packets for carrying the upstream OOB messages, wherein the IP packets for carrying the upstream OOB messages are transmitted to the network by the transmitter (e.g., cable modem 210, passband filter 220, combiner 222 and/or component in diplex filter 202 configured to generate IP packet for out of band upstream signal, wherein the IP packet in upstream out of band messages are transmitted to HFC network by the transmitter in diplex filter 218, cable modem chip 210 and/or diplex filter 202 – see include, but are not limited to, figures 1, 3, paragraphs 0009, 0016, 0032-0034).  
	Cloonan does not explicitly discloses video component that process video packet comprises video modulator configured to modulate video packets, and a demodulator configured to extract upstream messages.
	Brooks discloses a cable modem for transporting video traffic to a customer premises equipment (CPE) that does not have IP capability (gateway with cable modem for transporting video to legacy CPE – see include, but are not limited to, figure 5, paragraphs 0081, 0091, 0129, 0151; Cholas: figures 2a-3, 11-15, paragraphs 0139, 0141-142, ), the cable modem comprising:
	a video modulator configured to modulate video packets per video format supported by the CPE (modulator in gateway configured to modulate video packets per video format supported by CPE 106 – see include, but are not limited to, Brooks; figures 4-5, paragraphs 0017, 0098, 0104, 0114, 0117, 0122; Cholas: figures 11-15);
	a transmitter configured to transmit the modulated video packets to the CPE (network interfaces configured to transmit the modulated video packet to the CPE - figures 4-5, paragraphs 0119,  0123, 0129; Cholas: figures 11-15);
	a demodulator configured to extract upstream OOB message from upstream OOB signaling (see include, but are not limited to, Brooks: paragraphs 0081, 0126; Cholas: figures 11-15);
	a second IP bridge configured to generate IP packets for carrying the upstream OOB message, wherein the IP packets for carrying the upstream OOB message are transmitted to the network by the transmitter (see include, but are not limited to, Brooks: figures 4-5, paragraphs 0081, 0083, 0126; Cholas: figures 11-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Cloonan with the teachings including video modulator configured to modulate video and demodulator configured to extract upstream signal as taught by Books in order to yield predictable results of allocating content to one or more QAM channels (see Brooks: paragraph 0162) or to reduce cost in home network (see include, but are not limited to, Cholas: paragraphs 0210, 0022).
	
Regarding claim 2, Cloonan in view of Brooks discloses the cable modem of claim 1, wherein out-of-band signaling transported between the network headend and the CPE passes through the cable modem (OOB signaling transported between a network headend 114 and the CPE/set top box passes through the gateway with cable modem components – see include, but are not limited to, Cloonan: figure 3; Brooks: figures 4-5; Cholas: figures 2b-3, 11-15).

Regarding claim 5, Cloonan in view of Brooks discloses the cable modem of claim 1, further comprising: a DOCSIS set-top gateway (DSG) functionality configured to transport out-of-band (OOB) messages to or from the CPE over IP (see include, but are not limited to, see include, but are not limited to, Cloonan: figure 3, paragraph 0035; Brooks: figures 4-5, paragraphs 0081, 0083, 0151, 0153; Cholas: figures 2b-3, 11-15, paragraph 0142; US2008/0098212: paragraph 0249).  

Regarding claim 6, Cloonan in view of Brooks discloses the cable modem of claim 1, wherein the video packets are modulated. However, Cloonan in view of Brooks does not explicitly discloses video packets are modulated per ITU-T Recommendation J. 83. Official Notice is taken packets are modulated per ITU-T Recommendation J.83 is well-known in the art (see for example, US 9,042,492: col. 2, lines 13-20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention was made to modify to further modify Cloonan in view of Brooks with the well-known teaching of packets are modulated per ITU-T Recommendation J. 83 in order to yield predictable result of including more bandwidth, which can lead to deficiencies in channel capability (see US 9,042,492, col. 2, lines 13-20).

Regarding claim 7, Cloonan in view of Brooks discloses the cable modem of claim 3, wherein the OOB messages are modulated per SCTE 55 (see include, but are not limited to, Cloonan: paragraph 0011). However, Cloonan in view of Brooks does not explicitly discloses messages are modulated per SCTE 55-1 or SCTE 55-2 standards. Official Notice is taken that messages modulated per SCTE 55-1 or SCTE 55-2 standards is well-known in the art. See for example, US 20090113025: paragraphs 0030-0035; US 20110142447: paragraph 0011). 
 	Therefore, it would have been obvious to one of ordinary in the art before the effective date of claimed invention to modify Cloonan in view of Brooks with the well-known teaching of messages are modulated SCTE 55-1 or SCTE 55-2 standards in order to yield predictable result of expanding capability of transmission of OOB signals (see US 20110142447; paragraph 0011).

Regarding claim 8, Cloonan in view of Brooks discloses the cable modem of claim 1, wherein the video packets are encoded in accordance with Motion Picture Expert Group (MPEG) standards (see include, but are not limited to, Brooks: paragraphs 0040, 0135). 

Regarding claim 9, the limitations of a processor that correspond to the limitations of a cable modem in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Cloonan in view of Brooks discloses a processor for transporting video traffic from a cable modem to a customer premises equipment (CPE) that does not have Internet Protocol (IP) capability, the processor comprising: 
 	a video extractor configured to extract video packets from a first set of IP packets received from a network; 
 	a video modulator configured to modulate the video packet per video format supported by the CPE;

 	a first IP bridge configured to extract downstream out-of-band (OOB) messages from a second set of IP packets; 
an OOB modulator configured to modulate the downstream OOB messages per format supported by the CPE;
 	an OOB demodulator configured to demodulate upstream OB signals received from the CPE to extract upstream OB messages; and 
a second IP bridge configured to convert the upstream OB messages to IP packets for carrying the upstream OB messages (see similar discussion in the rejection of claim 1, Cloonan: figures 1, 3-4; Brooks: figures 4-5; Cholas: figures 2a-3, 11-15).  

Regarding claim 12, Cloonan in view of Brooks discloses the processor of claim 9, further comprising: a DOCSIS set-top gateway (DSG) functionality configured to transport out-of-band (OB) messages to or from the CPE over IP (see similar discussion in the rejection of claim 5).  

Regarding claims 13-15, the additional limitations of the processor that correspond to the additional limitations of cable modem in claims 6-8 are analyzed as discussed in the rejection of claims 6-8.

Regarding claim 16, the limitation of a method that correspond to the limitations of cable modem in claim 1 and/or 9 are analyzed as discussed in the rejection of claim 1 and/or claim 9. Particularly, Cloonan in view of Brooks discloses a method for transporting video traffic from a cable modem to a customer premise equipment (CPE) that does not have Internet Protocol (IP) capability, the method comprising: 
 	receiving IP packets from a network; 
 	extracting video packets from a first set of IP packets; 
 	modulating the video packets per video format supported by the CPE; 
transmitting the modulated video packets to the CPE;
extracting downstream out-of-band (OOB) messages from a second set of IP packets; 
 	modulating the downstream OB messages per format supported by the CPE; transmitting the modulated downstream OB messages to the CPE;
receiving upstream OB signaling from the CPE; extracting upstream OB messages from the upstream OB signaling; 
 generating IP packets for carrying the upstream OB messages; and 
transmitting the IP packets for carrying the upstream OB messages to the network (see similar discussion in the rejection of claim 1 and/or claim 9 and Cloonan: figures 1, 3-4; Brooks: figures 4-5; Cholas: figures 2a-3, 11-15).  

Regarding claim 17, Cloonan in view of Brooks discloses the method of claim 16, further comprising: transporting out-of-band messages between the network headend and the CPE (see similar discussion in the rejection of claim 2).  

Regarding claims 20-23, the additional limitations of the method that correspond to the additional limitations of the cable modem in claims 5-8 and are analyzed as discussed in the rejection of claims 5-8.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 16, 2021